COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  TIMOTHY FONSECA,                               §              No. 08-19-00227-CR

                       Appellant,                §                Appeal from the

  v.                                             §               243rd District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20180D02567)

                                                 §
                                           ORDER

        The Court received and filed the first supplemental reporter’s record as requested in its

order issued November 11, 2020. The appeal is therefore reinstated, and the Appellant’s motion

for extension of time to file the brief has been GRANTED. The Appellant’s brief is now due

December 30, 2020.

       IT IS SO ORDERED this 30th day of November, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.